Appellant contends in his motion that the statements made by the injured girl to her mother immediately upon her return from her excursion with appellant, during which it is claimed he assaulted and raped her, should have been rejected because, as he now asserts, there was no testimony, aside from the res gestae statements of said girl, if such they be, supporting the proposition that she had been raped. Branch's Ann. P. C., Sec. 1784, cites many authorities as sustaining the proposition that "Recent complaint of prosecutrix, her state and appearance, marks of violence, and the condition of her clothing shortly after the alleged occurrence, may be proven as original evidence." See also Grace v. State, 90 Tex.Crim. Rep.; McIntosh v. State, 85 Tex.Crim. Rep.. Without discussing the abstract principle as to whether res gestae statements are admissible in the absence of any proof supporting the main fact from which they are supposed to derive their admissibility, we observe that in the case before us it was shown otherwise than by the res gestae statement that prosecutrix *Page 151 
went out at night in a car with appellant ostensibly to go to a picture show; that within less than two hours of her leaving, appellant brought her back to the house in a car; that immediately upon her appearance in the house she was seen to be excited, threw up her hands, and her mother said she looked as though she was sick, and between sobs told her story. The mother testified that her daughter's clothing, which were fresh and clean when the girl dressed for her drive, were soiled, wet and torn when she got back. A doctor examined the girl that night and stated that her private parts had been entered, that she was torn, that her private parts were discolored, and that clotted blood was around the hymen, the condition found by him leading the doctor to conclude that she had had intercourse that night for the first time. Referring to the statements made by the girl to her mother immediately upon her entrance into the house, the mother said her daughter told her that she fought appellant and bit him in her efforts to protect herself. The officer who arrested appellant the next morning said the latter had marks and scars on his face and the print of teeth on his right cheek where he had been bitten. He also swore that appellant tried to escape after his arrest. With these cogent facts in the record we deem it not necessary to discuss the abstract question above referred to. In our opinion the evidence was sufficient, and we also think that the res gestae statements may be considered with the other evidence before the court and jury in determining the fact that the crime was committed and by the accused.
Appellant complains because we did not discuss his ninth and tenth assignments of error. We are not referred to any portion of the record, nor to any bill of exceptions. This court has often expressed itself as declining to consider matters presented only upon assignments of error, calling attention to the fact that we pass on errors presented by bills of exception. We have, however, again examined the entire record and are satisfied that the case was properly disposed of in our original opinion.
The motion for rehearing will be overruled.
Overruled. *Page 152